DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0067104 A1 in view of Jeng et al. US 2011/0210444 A1.
Regarding claim 18, Huang discloses:
A package (Fig. 21) comprising:
a first die (68) bonded to an interposer (96), the interposer comprising:
a redistribution structure (76) comprising one or more metallization patterns electrically connecting the first die (68) to the second die (88);
a substrate (70) on an opposing side of the redistribution structure as the first die and the second die.
Huang does not disclose:
a plurality of through substrate vias extending through the substrate, the plurality of through substrate vias being electrically coupled to the one or more metallization patterns of the redistribution structure; 
a buffer structure on a surface of the substrate opposite the redistribution structure, the buffer structure comprising a polymer layer;
a first metallization pattern in the buffer structure, the first metallization pattern being electrically coupled to the plurality of through substrate vias; and
a plurality of first connectors on and electrically coupled to the first metallization pattern.
Jeng discloses a publication from a similar field of endeavor in which:
a plurality of through substrate vias (214) extending through the substrate, the plurality of through substrate vias being electrically coupled to the one or more metallization patterns (210) of the redistribution structure; 
a buffer structure (634 para 0036) on a surface of the substrate opposite the redistribution structure, the buffer structure comprising a polymer layer;
a first metallization pattern (532 and 638) in the buffer structure, the first metallization pattern extending through the polymer layer, the first metallization pattern being electrically coupled to and physically contacting the plurality of through substrate vias; and
a plurality of first connectors (740) on and electrically coupled to the first metallization pattern.
It would have been obvious to one skilled in the art to employ the connection layers taught by Jeng above the similar structure of Huang in order to reduce the package thickness by employing the recessed through substrate via process. 
Regarding claims 19 and 20, although Huang/Jeng do not specifically disclose “wherein the substrate of the interposer is less than 50 um thick” and “wherein the first die is thicker than the substrate of the interposer”, it would have been obvious to one skilled in the art to determine the claimed range based on the process taught by Jeng, as shown in paras 0032-0034, in order to reduce package size. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.





Allowable Subject Matter
Claim 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 31 stating “wherein the buffer structure further comprises: a second polymer on the polymer layer and the first metallization pattern, the plurality of first connectors extending through the second polymer layer to physically contact the first metallization pattern”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 11-17 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 11 stating “patterning a plurality of openings through the buffer structure, each of the plurality of openings exposing one of the plurality of through substrate vias”; and of claim 21 stating “forming a second polymer layer on the polymer layer, the first set of conductive bumps extending through the second polymer layer to physically contact the metallization pattern in the polymer layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments with respect to claim 18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894